Citation Nr: 0108035	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for service connection for a postoperative 
left varicocele, claimed as varicose veins in the testicles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
presented to reopen the previously denied claim for service 
connection for a left varicocele.

The Board notes that the appellant also sought service 
connection for residuals of a back injury in conjunction with 
his March 1999 claim for benefits.  This issue, however, was 
not adjudicated by the RO in the August 1999 rating decision.  
There is no indication of record that this issue was 
withdrawn by the appellant.  Accordingly, the issue of 
entitlement to service connection for residuals of a back 
injury is referred to the RO for the appropriate action. 


REMAND

In this case, the appellant essentially contends that his 
pre-existing left varicocele was aggravated during his period 
of military service and, as such, warrants entitlement to 
service connection.

A preliminary review of the record discloses that the RO 
initially denied service connection for a left varicocele by 
rating action dated in July 1983.  This rating determination 
was predicated upon the RO's finding that the service medical 
records did not establish that the appellant's pre-existing 
left varicocele was aggravated during military service.  In 
this regard, it was the RO's finding that the appellant's in 
service surgical treatment for a left varicocele was remedial 
in nature.  The appellant was not afforded VA examination in 
conjunction with his claim.  The record further discloses 
that the appellant sought to reopen his claim for service 
connection for a left varicocele, now claimed as varicose 
veins of the testicles, in March 1999.  In an August 1999 
rating decision, the RO determined that new and material 
evidence had not been presented to reopen the claim for 
service connection for a left varicocele.  The record 
reflects that the appellant was afforded VA medical 
examination in conjunction with this rating evaluation.  A 
review of the medical examination report indicated that the 
appellant underwent a general medical examination in May 
1999.  In his assessment, the examiner offered no opinion 
with respect to the etiology of the left varicocele, or the 
nature of the in service treatment the appellant received.  
Additionally, the claims folder was not made available for 
review by the examiner in conjunction with this examination.

Based upon the Board's preliminary review of the evidence of 
record, a question arises regarding the nature and severity 
of the appellant's claimed genitourinary disability.  In that 
context, it remains unclear whether the current claimed 
disability represents an aggravation of a preservice 
condition beyond its natural progression due to military 
service.   

It is the opinion of the Board that a contemporaneous and 
thorough VA examination would be of assistance to the Board 
in making a decision in this case.  The record on appeal is 
deficient in that it lacks potentially relevant evidence 
which could reveal information essential to the determination 
whether relief can be granted to the appellant.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Accordingly, in order to give the appellant every 
consideration with respect to the present appeal, the case is 
REMANDED to the RO for the following action: 

1.  The RO should obtain copies of any more 
recent VA or private medical records 
pertaining to treatment the appellant 
received for his left varicocele, which have 
not been associated with the claims folder.  
The RO should provide the appellant with the 
appropriate authorization forms, if 
applicable.

2.  Following completion of the above, the RO 
should arrange for examination by a VA 
urologist for purposes of determining the 
nature, severity and etiology of any 
genitourinary disability diagnosed.  All 
necessary testing, to include specialized 
studies, should be conducted.  The claims 
folder, including a copy of this remand, 
should be made available to the examiner for 
review in conjunction with the examination.  
The examiner should obtain and document a 
complete medical history for diagnostic 
purposes.  Following the examination and a 
review of the complete record in the claims 
folder, the examiner is requested to provide 
detailed responses concerning the following 
questions:

a.  Does the record plainly establish that 
the appellant had a pre-existing left 
varicocele at the time of his entry into 
active duty?

b.  If so, what was the proper diagnostic 
classification of that disorder.

c.  Assuming that the appellant had a pre-
existing left varicocele at the time of his 
entry into service, did that disorder undergo 
an increase in severity due to service.  In 
reaching this conclusion, the examiner should 
consider all the manifestations of the 
disorder, prior to, during and after service.  
Further, if such an increase in disability 
occurred, can the examiner point to facts and 
circumstances that would support a finding 
that the increase in disability was beyond 
the natural progression of the disorder.

d.  Was the surgery performed in April 1968 
ameliorative in character.  If so, what were 
the residual manifestations of the surgery?

3.  The RO should thereafter readjudicate the 
claim on appeal.  If the benefit sought on 
appeal remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Sandra L. Smith
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




